CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF THE DAIS ANALYTIC CORPORATION Under Section 805 of the Business Corporation Law 1.The name of the corporation is Dais Analytic Corporation, which was originally formed under the name of The Dais Corporation. 2.The certificate of incorporation for Dais Analytic Corporation was filed by the Department of State on April 8, 1993. 3.The certificate of incorporation is hereby amended as authorized by Section 801 of the Business Corporation Law to effect the following amendment: ArticleFOURTH is hereby amended to effect an increase in the authorized capital from 60,000,000 shares with a par value of $.01 per share, of which 50,000,000 was designated as Common Stock, par value $.01 per share, and 10,000,000 was designated as Preferred Stock, par value $.01 per share to 110,000,000 shares with a par value of $.01 per share, of which 100,000,000 shall be designated as Common Stock, par value $.01 per share, and 10,000,000 shall remain designated as Preferred Stock with a par value of $.01 per share.There is no change in the number or par value of issued shares in connection therewith.”Paragraph FOURTH of the certificate of incorporation, which refers to authorized shares, is amended to read as follows: “FOURTH:SHARES OF STOCK." Section 1.Authorized Capital.The Corporation is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock;” and collectively referred to herein as the “Capital Stock.”The total number of shares of Capital Stock which the Corporation shall have authority to issue shall be 110,000,000 shares, consisting of 100,000,000 shares of Common Stock, having a par value of $0.01 per share, and 10,000,000 shares of Preferred Stock, having a par value of $0.01 per share. Section 2.Common Stock.Subject to any preferential or other rights granted to any series of Preferred Stock, the holders of shares of Common Stock shall be entitled to receive dividends out of funds of the Corporation legally available therefore, at the rate and at the time or times as may be provided by the Board of Directors and shall be entitled to receive distributions legally payable to stockholders on the liquidation of the Corporation.The holders of the Common Stock, on the basis of one vote per share, shall have the right to vote for the election of members of the Board of Directors of the Corporation and the right to vote on all other matters, except where a separate class or series of the Corporation’s stockholders vote by class or series. Page 1 of 19 Section 3.Preferred Stock.Except as otherwise expressly prohibited by the provisions of this certificate of incorporation, shares of Preferred Stock may be issued from time to time in one or more classes or series in any manner permitted by law as determined from time to time by the Board of Directors (any such issuance to require the affirmative vote of a majority of the independent directors) and stated in the resolution or resolutions providing for the issuance thereof, prior to the issuance of any shares thereof.The Board of Directors shall have the authority to fix and determine, subject to the provisions hereof, the rights and preferences of the shares of any class or series so established. 3.1.Designated Series of
